Title: To George Washington from John Hancock, 5 June 1777
From: Hancock, John
To: Washington, George



Sir,
Philada June 5th 1777.

The enclosed Resolves are all I have in Charge from Congress to forward at this Time.

General Mifflin having applied to Congress in Consequence of your Letter to him, he has their Permission to repair immediately to Head Quarters agreeably to his own Desire. I have made him acquainted with this Determination of Congress.
In Order that you may be enabled to meet Genl Howe upon his own Ground who has long since offered Rewards to induce the Soldiers of the American Army to desert, the Congress have authorized you to fix on such Rewards or Sum of Money as you may judge proper to encourage Deserters from the Enemy, both Horse and Foot. You will therefore be pleased to carry this Resolve into Execution in such Way as you may think most expedient, and best suited to answer the End. I have the Honour to be, with the utmost Esteem and Respect Sir your most obed. & very hble Servt

John Hancock Presidt

